t c memo united_states tax_court qunnia shantel hatch petitioner v commissioner of internal revenue respondent docket no filed date qunnia shantel hatch pro_se joel d mcmahan for respondent memorandum findings_of_fact and opinion paris judge on date respondent sent to petitioner a notice_of_deficiency determining a deficiency in federal_income_tax for taxable_year of dollar_figure the issues for decision are whether petitioner is liable for the deficiency in federal_income_tax relating to dollar_figure of unreported income for the tax_year at issue and whether petitioner is liable for a penalty under section for instituting or maintaining proceedings primarily for delay and for maintaining a frivolous position findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner lived in florida during petitioner worked part time for north south florida rehab inc north south in addition to her full-time job north south hired petitioner on an as-needed basis there was no written contract signed between the parties petitioner believed that she was an employee on the basis of documents representing the relationship between herself and north south however north south considered her an independent_contractor petitioner typically performed clerical duties including inputting of data filing and billing north south paid petitioner using corporate checks and provided her a form 1099-misc miscellaneous income for tax purposes no 1all section references are to the internal_revenue_code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated income_tax was withheld from the payments and north south did not extend to her benefits that it offered its employees petitioner timely filed her federal_income_tax return and did not include the payments from north south in her income respondent sent to petitioner a notice_of_deficiency determining that petitioner failed to include in income the nonemployee compensation paid to her by north south the notice_of_deficiency also determined that petitioner failed to pay self-employment_tax on the nonemployee compensation however respondent has conceded this issue opinion petitioner concedes that she received dollar_figure of income from north south she argues that the income she received was not taxable_income within the meaning of the law as she was an employee of north south and that north south should not have issued her a form 1099-misc alternatively petitioner argues that the amounts paid_by north south were a tax-free contribution to her sec_31 provides to an employee a credit against the employee’s income_tax obligation with respect to her wages for t he amount withheld as tax under chapter sec_1_31-1 income_tax regs limits the credit to t he tax deducted and withheld at the source upon wages under chapter further the credit is provided to the employee if the tax has been actually withheld at the source even if the tax has not been paid_by employer to the government id the sec_31 credit is not available to petitioner as she was not treated as an employee by north south and north south never actually withheld any amounts from her wages sec_61 provides that gross_income includes all income from whatever source derived specifically including compensation_for services sec_61 compensation is further defined to include wages salaries and bonuses sec_1 a income_tax regs exclusions from income exist if the taxpayer can establish a specific legislative authorization to exclude income from taxation and are a matter of legislative grace 292_us_435 petitioner argued that she was an employee and should not have been issued a form 1099-misc however given that respondent conceded the self-employment_tax issue it makes no difference whether the wages were earned in the context of being an employee or a contractor petitioner conceded that she received the amounts at issue from north south in exchange for her services therefore she has gross_income from compensation petitioner also argues that because she was an employee the amount should be excluded from income as a nontaxable contribution to her from north south petitioner has not demonstrated that she was an employee for additionally even if she was an employee the amounts are still taxable sec_102 provides that gross_income does not include the value of property acquired by gift bequest or inheritance however amounts transferred by or for an employer to or for the benefit of an employee are not excludible from income sec_102 only in exceptional circumstances is a transfer between an employer and an employee considered a gift 363_us_278 the legislative_history of sec_102 indicates that a gift may be made by an employer to an employee if it is exclusively for personal reasons if it is entirely unrelated to the employment relationship and if it reflects no anticipation of business benefit see s rept no pincite 1986_3_cb_1 there is no evidence that the amounts paid to petitioner are anything other than wages paid for the clerical services she performed and thus are not excludible from income sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless respondent has moved for imposition of such a penalty because of petitioner’s lack of cooperation and numerous filings with the court petitioner submitted a large number of documents in efforts to explain her position to the court while a sec_6673 penalty is not appropriate at this time the court warns petitioner that continuing to advance groundless arguments or accusations may result in penalties in the future in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
